       Case 2:06-cr-00396-JCM-LRL Document 215
                                           214 Filed 05/06/20
                                                     05/05/20 Page 1 of 5
                                                                        3
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                    May 4, 2020

Name of Offender: Ezra Hallock

Case Number: 2:06CR00396

Name of Sentencing Judicial Officer: Honorable James C. Mahan

Date of Original Sentence: September 7, 2010

Original Offense: Possession of Child Pornography

Original Sentence: 180 Months prison followed by Lifetime Supervised Release

Date Supervision Commenced: September 27, 2019

Name of Assigned Judicial Officer: Honorable James C. Mahan

                               PETITIONING THE COURT
☒ To modify the conditions of supervision as follows:


1) Ezra Hallock shall not view or possess any materials, including pictures, photographs, books,
writings, drawings, videos, or video games, simulating, depicting or describing child
pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as
defined at 18 U.S.C. §2256(2). This condition does not prohibit the offender from possessing
materials solely because they are necessary to, and used for, a collateral attack, nor does it
prohibit the offender from possessing materials prepared and used for the purposes of the
offender's Court-mandated sex offender treatment, when the offender's treatment provider or the
probation officer has approved of the offender's possession of the material in advance.

2) Ezra Hallock shall submit to a search, at any time, with or without warrant, and by any law
enforcement or probation officer, of the offender's person and any property, house, residence,
vehicle, papers, computers, cell phones, other electronic communication or data storage devices
or media, email accounts, social media accounts, cloud storage accounts, effects and other areas
under the offender's control, upon reasonable suspicion concerning a violation of a condition of
       Case 2:06-cr-00396-JCM-LRL Document 215
                                           214 Filed 05/06/20
                                                     05/05/20 Page 2 of 5
                                                                        3
                                   RE: Ezra Hallock
Prob12B
D/NV Form
Rev. June 2014
supervision or unlawful conduct by the offender, or by any probation officer in the lawful
discharge of the officer's supervision functions.

3) All computers, computer-related devices, and their peripheral equipment, used by the offender
shall be subject to search and seizure. This shall not apply to items used at the employment's site,
which are maintained and monitored by the employer.

4) All computers, computer-related devices, and their peripheral equipment, used by the
offender, shall be subject to search and seizure and the installation of search and/or monitoring
software and/or hardware, including unannounced seizure for the purpose of search. The
offender shall not add, remove, upgrade, update, reinstall, repair, or otherwise modify the
hardware or software on the computers, computer- related devices, or their peripheral equipment,
nor shall he/she hide or encrypt files or data without prior approval of the Probation Officer.
Further, the offender shall provide all billing records, including telephone, cable, internet, and
the like, as requested by the Probation Officer.

5) Ezra Hallock shall comply with the rules and regulations of the Computer Monitoring
Program. The offender shall pay the cost of the Computer Monitoring Program, in an amount not
to exceed $32 per month per device connected to the internet.

6) Ezra Hallock shall not access via computer any material that relates to children. The offender
shall not have another individual access the internet on his/her behalf to obtain files or
information which he/she has been restricted from accessing or accept restricted files or
information from another person.

                                             CAUSE

Mr. Hallock is currently being supervised in the Central District of California. Recently the
supervising officer discovered that Hallock was viewing sexually inappropriate materials on his
digital device. The officer is of the opinion that Mr. Hallock is engaging in risky behavior and he
admitted to the officer that he was “trying to see what he could get away with.” The supervising
officer finds the current conditions of supervision, which were written more than 10 years ago,
not robust enough to address Mr. Hallock’s risk factors.

It is respectfully requested that Mr. Hallock’s conditions be modified to include the
aforementioned new conditions. Hallock has agreed to this modification, the waiver of hearing is
attached for Your Honor’s review.


                                                     Respectfully submitted,
                                                                        Steven M. Goldner
                                                                        2020.05.04
                                                                        13:17:00 -07'00'
                                                     ______________________________
                                                     STEVE M. GOLDNER
                                                     Senior U.S. Probation Officer
       Case 2:06-cr-00396-JCM-LRL Document 215
                                           214 Filed 05/06/20
                                                     05/05/20 Page 3 of 5
                                                                        3
                                         RE: Ezra Hallock
Prob12B
D/NV Form
Rev. June 2014
Approved:
                      Benjamin Johnson
                      2020.05.05 16:28:38
                      -07'00'
__________________________________________
BENJAMIN JOHNSON
Supervising U.S. Probation Officer




THE COURT ORDERS


☐        No Action.

☐        The extension of supervision as noted above.

☐
X        The modification of conditions as noted above

☐        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                       May 6, 2020
                                                      _____________________________
                                                      Date
Case
 Case2:06-cr-00396-JCM-LRL
      2:06-cr-00396-JCM-LRL Document
                             Document214-1
                                      215 Filed
                                           Filed05/06/20
                                                 05/05/20 Page
                                                           Page41ofof52
Case
 Case2:06-cr-00396-JCM-LRL
      2:06-cr-00396-JCM-LRL Document
                             Document214-1
                                      215 Filed
                                           Filed05/06/20
                                                 05/05/20 Page
                                                           Page52ofof52
